significant index no department of the treasury internal_revenue_service washington d c dec t kp tas tax_exempt_and_government_entities_division re company this letter constitutes notice that your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending date has been denied the company was a on date the company filed for protection under chapter of the u s bankruptcy code in a telephone conversation with the authorized representative on date we were informed that the assets of the company had been sold and that the company is in the process of being liquidated also the has taken preliminary steps to take over the plan through a distress termination of this office on date you were notified in a telephone call from and in a letter dated date that your request had been tentatively denied in accordance with section dollar_figure of revproc_2006_4 r b you were informed of your right to request a conference to review this decision and present additional information that you believe the service should take into account before finalizing its ruling you were also informed that if this conference did not take place by date your request for a waiver of the minimum_funding_standard for the plan_year ending date would be denied and a ruling letter to that effect would be issued you have not contacted this office to schedule a conference hence your request for a waiver of the minimum_funding_standard for the plan_year ending date has been denied this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours lo seph h grant irector employee_plans
